VAUGHN, Judge.
The trial judge was correct and the judgment is affirmed. The section of the code under attack is unconstitutional on its face. The ordinance forbids the council from granting any license until it is satisfied (1) that the applicant is of “good moral character” and (2) that the place proposed is a “suitable place” and then provides that the council in its discretion may refuse to grant a license for any business listed therein. In the absence of standards, therefore, the council could “ ‘deny any applicant a license for a good reason, for a bad reason, or for no reason.’ In effect they were in a position to exercise their discretion arbitrarily. ‘[A]nd’ ... ‘so far as the record shows that is the way they have exercised it. They denied a license to plaintiff without explanation ... [I]n so doing they demonstrated the (ordinance’s) offense against the due process clauses of the federal and state constitutions.’ ” In re Application of Ellis, 277 N.C. 419, 425, 426, 178 S.E. 2d 77.
Affirmed.
Judges Morris and Martin concur.